Citation Nr: 0901531	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-11 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & His Former Spouse






ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to May 
1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veteran Affairs (VA) Reno, Nevada Regional 
Office (RO).

The issue of service connection for residuals of a head 
injury is addressed in the REMAND portion of the decision 
below and is  REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran's service treatment records were unavailable 
due to a fire at the National Personnel Records Center 
(NPRC).  

2.  The evidence shows that the veteran's current seizure 
disorder was first manifested in service and that he 
continued to suffer from a seizure disorder following his 
service discharge.


CONCLUSION OF LAW

A seizure disorder was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran claims that his current seizure disorder began in 
service.  Service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  If a chronic 
disorder, such as epilepsies, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in-service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See 38 C.F.R. § 3.303; see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The Board notes that an October 2005 private medical report 
shows that the veteran currently has a seizure disorder.  
Having demonstrated a current chronic disability, the 
determinative issue is whether his current seizure disorder 
is related to service.

The veteran's service treatment records are unavailable due 
to a fire at the NPRC; and appropriate efforts were made to 
corroborate the veteran's account of his in service injury, 
as required by 38 U.S.C.A. § 7104(d)(1).  In a June 15, 2007 
statement, the NPRC indicated the morning reports failed to 
document any reference to the veteran (which may have been 
due to an imprecise timeframe originally provided in a May 
2006 statement from the veteran).  Though no formal medical 
evidence is available, the veteran did provided numerous lay 
statements, in addition to his own, indicating that he had a 
seizure disorder in service.  

At the veteran's March 2008 hearing, he indicated that in 
January, February or April of 1959, while making a parachute 
jump at Fort Campbell, Kentucky the wind caused his parachute 
to fail and he landed on his heels, buttocks and head.  His 
testimony further indicated that he suffered from a severe 
headache and was disoriented for a time, though he sought no 
treatment.  The veteran further recounted seeking treatment 
for a seizure disorder from a military ambulance, while at 
home, but such assistance was ultimately waived because the 
veteran felt the seizure had passed.  The veteran stated that 
he sought treatment and was diagnosed with a seizure disorder 
by a Doctor H. H, within one year after separating from 
service, in Redwood City, California.  He indicated that 
these medical records were unavailable because Doctor 
Hayworth was deceased.  

In an April 2006 statement, the veteran's ex-wife stated that 
the veteran began having seizures in service in April 1959.  
She further stated that she observed the veteran having 
seizures for 23 years after service.  The veteran's ex-wife 
related that the veteran sought treatment soon after his 
first seizure from a doctor in California.  Although the 
veteran's ex-wife is not a medical professional, she is 
competent to testify as to her observing the veteran having a 
seizure.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board finds that the evidence is sufficient to show that 
the veteran's seizure disorder began in service.  In this 
regard, the veteran has submitted evidence corroborating his 
assertion that his seizure disorder began in service.  The 
first probative piece of evidence is a December 2000 medical 
report showing that the veteran gave a history of having 
epilepsy/seizures which began in 1958.  This history was made 
in connection with treatment and was made several years prior 
to the veteran's claim for monetary benefits, as such the 
Board finds this history to be credible.  The second piece of 
probative evidence is the statement from the veteran's ex-
wife relating that she witnessed the veteran having seizures 
while he was in service.

The Board notes that there is a significant gap between the 
first medical record of the veteran's post service treatment 
of a seizure disorder and service, however, the Board finds 
that the veteran is competent and credible to testify as to 
the continuity of his seizure disorder.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  The Board is not obligated 
to accept a medical provider's account of a patient's medical 
history, however, the Board finds the veteran's statement to 
Doctor H. in December 2000 in which he gave a history of 
epilepsy/seizures beginning in 1958 and continuing after 
service to be highly probative.  Although the veteran's 
history of having epilepsy/seizures was made many years after 
the veteran separated from service, the statement is 
consistent with the veteran's and his ex-wife's statements 
concerning the onset and continuity of his seizure disorder.  
Further, this statement was not made for VA compensation 
purposes, but was made some 5 years prior to the veteran's 
current claim for VA benefits.  Accordingly, the Board finds 
that the veteran's statements regarding the onset and 
continuity of his seizure disorder to be credible.

In sum, the Board finds that the veteran currently has a 
seizure disorder, that the seizure disorder had its onset in 
service, and that the veteran continued to have a seizure 
disorder following his discharge from service.  Given the 
foregoing, service connection for a seizure disorder is 
warranted.  


ORDER

Service connection for a seizure disorder is granted.


REMAND

The Board finds the veteran's assertion of sustaining a head 
injury in service during a parachute jump to be credible.  
The determinative question is whether the veteran has any 
residual disability as a result of such head injury which 
occurred during his period of service from 1956 to 1959.  
Currently, there is no medical evidence of record addressing 
this medical question.  Therefore, the veteran must be 
provided a VA examination to determine what, if any, 
residuals remain from his in service head injury.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine whether he 
currently has a chronic disability due to 
a head injury he had in service.  If an 
associated disability is found, the 
examiner should identify such disability 
and discuss the current severity of such 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner should be informed 
that VA has accepted the veteran's 
contention of suffering a head injury in 
service.

A full rational must be provided for all 
opinions given.  In this regard, all 
opinions should take into account the 
veteran's medical history, as well as all 
applicable medical principles.

If an opinion cannot be offered without 
resort to speculation, this should be 
reported and the rationale for such 
conclusion should be explained.

2.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the benefit 
sought on appeal may be granted.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


